DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 have been examined in this application. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/839,539, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims in the instant application are directed toward a particular series of steps for selecting clinical trial criteria, identifying suitable patients which match the selected clinical criteria, and designing a clinical trial.  The prior-filed application, Application No. 13/839,539, fails to provide support for any of these particular steps pertaining to a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-16) which recite steps of aggregating patient medical records, establishing characteristics and health conditions of a first group of patients, establishing characteristics and health conditions for a second group of patients, selecting clinical trial criteria from among the characteristics and health conditions of patients in the first and second groups, accessing the data to identify suitable patients as participants in the clinical trial, designing the clinical trial by reference to the identified qualified patients.  
These steps of the independent claim of designing a clinical trial, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the database language, establishing characteristic and health conditions for a first group of patients and for a second group of patients in the context of this claim encompasses 
These steps of the independent claim of designing a clinical trial are directed to an abstract idea amounting to a method of organizing human activity because it amounts to managing personal behavior or relationships or interactions between people such as following rules or instructions.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 8, 9, 12, 13, 16, reciting particular aspects of how the steps of designing a clinical trial may be performed in the mind but for recitation of generic computer components, similarly properly analyzed as further describing the approach of managing personal behavior or relationships or interactions between people such as following rules or instructions by claims 6, 7, 10, 11, 14, 15, reciting particular aspects of how the steps of designing a clinical trial may be performed in the mind but for recitation of generic computer components, similarly properly analyzed as further describing the approach of managing personal behavior or relationships or interactions between people such as following rules or instructions by further description of performing steps of designing a clinical trial at different stages of patient recruitment and enrollment).
This judicial exception is not integrated into a practical application. In particular, the additional elements of the independent claim do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of use of a database amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 26, applicant’s specification provides no particular description of any particular computer structure precisely because it is understood to use only generic computer structure known in the art, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of aggregating patient records in a database and accessing the database amounts to mere data gathering, recitation of patient medical records including information describing characteristics and health conditions amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as use of a database, field of use of clinical trials, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-16, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-16, recitations of patient medical records including information describing characteristics and health conditions amounts additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as aggregating and accessing data from databases, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); aggregating and accessing data from databases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 7 recite the limitation "the aforesaid actions" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this will be interpreted to mean one or more of the steps recited in the claim from which these claims depend.
Claims 10 and 11 recite the limitation "the aforesaid actions" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this will be interpreted to mean one or more of the steps recited in the claim from which these claims depend.
Claims 14 and 15 recite the limitation "the aforesaid actions" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this will be interpreted to mean one or more of the steps recited in the claim from which these claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Green III, et al (Pub. No. 2011/0246236), Rawlings et al (Pub. No. 2011/0231422), Joao (Pub. No. 2014/0081667), and Anderson et al (Pub. No. 2014/0136237).
Regarding claim 1, Green discloses method of designing a clinical trial (See [0053]), comprising:
aggregating patient medical records of multiple patients in a database, the medical record of each patient in the database including information describing characteristics and health conditions of each patient (See abstract, [0012], [0022]);
establishing the characteristics and health conditions in the database for a first group of patients by collecting basic EHR data of each patient (See [0007], basic EHRs, [0012], [0022], [0053], [0057]);
establishing the characteristics and health conditions in the database for a second group of patients by collecting EHR data from a Provider (See [0007], fully functional EHRs, [0012], [0022], [0053], [0057]), and aggregating the collected EHR data for each patient of the second group with any basic EHR data for each patient of the second group to create augmented EHR data for each patient in the second group (See [0007], fully functional EHRs, [0012], [0022], [0053], [0057]), the patients in the second group having a relatively higher degree of specificity of characteristics and health conditions than the patients in the first group (See [0007], fully functional EHRs, [0012], [0022], [0053], [0057]);
selecting clinical trial criteria for participants in the clinical trial 
accessing the database to identify suitable patients as participants in the clinical trial which match the selected clinical trial criteria (See [0007], [0011], [0012], [0022], [0053], determine number of patients that qualify for the clinical trial, [0057], [0073]);
Green does not disclose collecting data from a payer who compensated a provider for delivering care to patients; however, Rawlings teaches:
establishing the characteristics and health conditions in the database for a first group of patients by collecting basic EHR data of each patient from a Payer who previously compensated a Provider for delivering Healthcare to each patient in the first group (nonfunctional descriptive information which describes the payer, regardless, see [0019], [0020]);
Rawlings teaches identifying potential subjects for a clinical trial which includes identifying subjects by searching from healthcare claims data (e.g., collecting information from a payer who previously compensated a provider for delivering healthcare) with the motivation of identifying subjects which satisfy exclusion or inclusion criteria (See Rawlings, Abstract, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach of tracking data across a vast patient population of Green so as to have included identifying subjects by searching from healthcare claims data, in accordance with the teaching of Rawlings, in order to identify subjects which satisfy exclusion or inclusion criteria (See Rawlings, Abstract, [0019]).

establishing the characteristics and health conditions in the database for a second group of patients by collecting EHR data from a Provider for each instance of the Provider delivering Healthcare to the patient in response to the Provider submitting a payment request to a Payer (See [0556]-[0558], also see [0254]), and aggregating the collected EHR data for each patient of the second group with any basic EHR data for each patient of the second group to create augmented EHR data for each patient in the second group, the patients in the second group having a relatively higher degree of specificity of characteristics and health conditions than the patients in the first group;
Joao teaches identifying potential subjects for a clinical trial which includes identifying subjects by searching a database including additionally provided information in response to resolving rejected claims (e.g., for each instance of the provider delivering healthcare to the patient in response to the provider submitting a payment request to a payer) with the motivation of identifying subjects eligible to participate in a clinical trial (See Joao, [0254]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Green/Rawlings so as to have included identifying subjects by searching a database including additionally provided information in response to resolving rejected claims, in accordance with the teaching of Joao, in order to identify subjects eligible to participate in a clinical trial (See Joao, [0254]).

selecting clinical trial criteria for participants in the clinical trial from among the characteristics and health conditions of patients in the first and second groups (See [0144], [0145], [0146]);
accessing the database to identify suitable patients as participants in the clinical trial who have characteristics and health conditions which match the selected clinical trial criteria (See [0144], [0145], [0146]); and
designing the clinical trial by reference to the identified qualified patients (See [0144], [0145], [0146]).
Anderson teaches an approach to aggregating and analyzing patient information which includes filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria with the motivation of identifying subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Green/Rawlings/Joao so as to have included filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria, in accordance with the teaching of Anderson, in order to identify subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Green III, et al (Pub. No. 2011/0246236), Rawlings et al (Pub. No. 2011/0231422), Joao (Pub. No. 2014/0081667), Anderson et al (Pub. No. 2014/0136237), and Roy (Pub. No. 2009/0228327).
Regarding Claim 2, Green in view of Rawlings, Joao, and Anderson teaches the limitations of claim 1.  Green does not expressly disclose selecting clinical trial criteria to include characteristics and health conditions; however, Anderson teaches:
selecting the clinical trial criteria to include at least one characteristic and health condition specific to patients in the second group (See [0144], [0145], [0146]);
Anderson teaches an approach to aggregating and analyzing patient information which includes filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria with the motivation of identifying subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria, in accordance with the teaching of Anderson, in order to identify subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]).
	Green does not expressly disclose comparing numbers within groups, as claimed; however, Roy teaches:
determining the relative number of patients in each of the first and second groups
identifying suitable patients from the second group as participants in the clinical trial who have characteristics and health conditions which match the clinical trial criteria (See [0044], [0047]); and
determining feasibility for marketing (See [0058]) a newly developed therapy to be tested by a clinical trial of identified patients obtained from the second group, by multiplying the number of identified patients in the second group by a ratio of the number of patients in the first group relative to the number of patients in the second group (See [0044], [0047]).
Roy teaches an approach to estimating market opportunities of populations with a sample population which includes considering the sample size percentage of the overall population (e.g., ratio between number of individuals in the first group relative to the number of individuals in the second group) and the number of individuals in the sample meeting the target criteria (e.g., number of identified individuals in the second group) with the motivation of extrapolating the total number within the overall population which meet target criteria (See Roy, [0044], [0058]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included considering the sample size percentage of the overall population (e.g., ratio between number of individuals in the first group relative to the number of individuals in the second group) and the number of individuals in the sample meeting the target criteria, in accordance with the teaching of Roy, in order to extrapolate the total number within the overall population which meet target criteria (See Roy, [0044], [0058]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Green III, et al (Pub. No. 2011/0246236), Rawlings et al (Pub. No. 2011/0231422), Joao (Pub. No. 2014/0081667), Anderson et al (Pub. No. 2014/0136237), and Walton et al (Pub. No. 2014/0046926).
Regarding Claim 3, Green in view of Rawlings, Joao, Anderson, and Roy teaches the limitations of claim 1.  Green does not expressly disclose consideration of a group of patients for which genomic information is included; however, Walton teaches:
establishing the characteristics and health conditions in the database for a third group of patients by including genomic information for each patient of the third group (See [0106], [0109], [0132]) with the augmented EHR data for each patient of the second group, the patients in the third group having a higher degree of specificity of characteristics and health conditions than the patients in the second group (See [0106], genetic and genomic information, [0109], [0132]).
Walton teaches systems and methods for searching databases which includes searching genetic and genomic information to search for candidates for clinical trials with the motivation of identifying candidates useful for the purpose of the clinical trial (See Walton, [0106]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included searching genetic and genomic information to search for candidates for clinical trials, in accordance with the teaching of Roy, in order to identify candidates useful for the purpose of the clinical trial (See Walton, [0106]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Green III, et al (Pub. No. 2011/0246236), Rawlings et al (Pub. No. 2011/0231422), Joao (Pub. No. 2014/0081667), Anderson et al (Pub. No. 2014/0136237), Walton et al (Pub. No. 2014/0046926), and Roy (Pub. No. 2009/0228327).
Regarding Claim 4, Green in view of Rawlings, Joao, Anderson, Roy, and Walton teaches the limitations of claim 3.  Green does not expressly disclose selecting clinical trial criteria to include characteristics and health conditions; however, Walton teaches:
selecting the clinical trial criteria to include at least one characteristic and health condition specific to patients in the third group (See [0106], [0109], [0132]);
Walton teaches systems and methods for searching databases which includes searching genetic and genomic information to search for candidates for clinical trials with the motivation of identifying candidates useful for the purpose of the clinical trial (See Walton, [0106]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Walton so as to have included searching genetic and genomic information to search for candidates for clinical trials, in accordance with the teaching of Roy, in order to identify candidates useful for the purpose of the clinical trial (See Walton, [0106]).
	Green does not expressly disclose comparing numbers within groups, as claimed; however, Roy teaches:
determining the relative number of patients in each of the first, second, and third groups (See [0044], [0047], [0048]);
identifying suitable patients from the third group as participants in the clinical trial who have characteristics and health conditions which match the clinical trial criteria (See [0044], [0047], [0048]); and
determining feasibility for marketing (See [0058]) a newly developed therapy to be tested by a clinical trial of identified patients obtained from the second group, by multiplying the number of identified patients in the third group by a ratio of the number of patients in the second group relative to the number of patients in the third group and thereafter multiplying that result by a ratio of the number of patients in the first group relative to the number of patients in the second group (See [0044], [0047], [0048]).
Roy teaches an approach to estimating market opportunities of populations with a sample population which includes considering the sample size percentage of the overall population (e.g., ratio between number of individuals between groups) and the number of individuals in the sample meeting the target criteria (e.g., number of identified individuals in the third group) with the motivation of extrapolating the total number within the overall population which meet target criteria (See Roy, [0044], [0058]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Walton so as to have included considering the sample size percentage of the overall population (e.g., ratio between number of individuals in the first group relative to the number of individuals in the second group) and the number .
Claim 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Green III, et al (Pub. No. 2011/0246236), Rawlings et al (Pub. No. 2011/0231422), Joao (Pub. No. 2014/0081667), Anderson et al (Pub. No. 2014/0136237), and Zhao et al (Pub. No. 2005/0210015).
Regarding Claim 5, Green in view of Rawlings, Joao, and Anderson teaches the limitations of claim 1.  Green does not expressly disclose selecting clinical trial criteria to include characteristics and health conditions; however, Anderson teaches:
identifying suitable first patients in the database who have characteristics and health conditions which match the selected clinical trial criteria (See [0144], [0145], [0146]);
Anderson teaches an approach to aggregating and analyzing patient information which includes filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria with the motivation of identifying subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other 
Green does not expressly disclose changing criteria when a number of identified subjects is inadequate; however, Zhou teaches a clinical trial selection process that is repeated until a sufficient patient sample has been selected for the trials:
determining that the number of identified suitable first patients is inadequate to continue designing the clinical trial (See [0017], [0032]);
changing at least one of the characteristics or health conditions of the clinical trial criteria to create reformed clinical trial criteria (See [0030], also see [0017], [0032]);
identifying suitable second patients from the database who have characteristics and health conditions which match the reformed clinical trial criteria, the second patients differing in number from the first patients (See [0017], [0032], [0030]); and
designing the clinical trial by reference to the second patients (See [0017], [0032], [0030]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials with the motivation of discovering hidden correlations or dependencies through use of statistics (See Zhao [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included a selection process that is 
Regarding Claim 6, Green in view of Rawlings, Joao, Anderson, and Zhao teaches the limitations of claim 5.  Green does not expressly disclose applying steps at different stages of recruitment and enrollment; however, Rawlings teaches:
applying the aforesaid actions in at least one of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).
Rawlings teaches identifying potential subjects for a clinical trial which includes evaluating and modeling steps at different stages of recruitment and enrollment with the motivation of evaluating whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included evaluating and modeling steps at different stages of recruitment and enrollment, in accordance with the teaching of Rawlings, in order to evaluate whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]).
Regarding Claim 7, Green in view of Rawlings, Joao, Anderson, and Zhao teaches the limitations of claim 5.  Green does not expressly disclose applying steps at different stages of recruitment and enrollment; however, Rawlings teaches:
applying the aforesaid actions in each of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).
Rawlings teaches identifying potential subjects for a clinical trial which includes evaluating and modeling steps at different stages of recruitment and enrollment with the motivation of evaluating whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included evaluating and modeling steps at different stages of recruitment and enrollment, in accordance with the teaching of Rawlings, in order to evaluate whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]).
Regarding Claim 9
identifying suitable first patients in the database who have characteristics and health conditions which match the selected clinical trial criteria (See [0144], [0145], [0146]);
Anderson teaches an approach to aggregating and analyzing patient information which includes filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria with the motivation of identifying subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria, in accordance with the teaching of Anderson, in order to identify subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]).
Green does not expressly disclose changing criteria when a number of identified subjects is inadequate; however, Zhou teaches a clinical trial selection process that is repeated until a sufficient patient sample has been selected for the trials:
determining that the number of identified suitable first patients is inadequate to continue designing the clinical trial (See [0017], [0032], [0030]);
changing at least one of the characteristics or health conditions of the clinical trial criteria to create first reformed clinical trial criteria (See [0017], [0032], [0030]);
identifying suitable second patients from the database who have characteristics and health conditions which match the first reformed clinical trial criteria, the second patients differing in number from the first patients (See [0017], [0032], [0030]);
determining that the number of identified suitable second patients is inadequate to continue designing the clinical trial (See [0017], [0032], [0030]);
again changing at least one of the characteristics or health conditions of the clinical trial criteria to create second reformed clinical trial criteria (See [0017], [0032], [0030]);
identifying suitable third patients from the database who have characteristics and health conditions which match the second reformed clinical trial criteria, the third patients differing in number from the first patients and the second patients (See [0017], [0032], [0030]); and
designing the clinical trial by reference to the third patients (See [0017], [0032], [0030]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials with the motivation of discovering hidden correlations or dependencies through use of statistics (See Zhao [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included a selection process that is repeated until a sufficient patient sample has been selected for the trials, in accordance 
Regarding Claim 10, Green in view of Rawlings, Joao, Anderson, and Zhao teaches the limitations of claim 9.  Green does not expressly disclose applying steps at different stages of recruitment and enrollment; however, Rawlings teaches:
applying the aforesaid actions in at least one of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).
Rawlings teaches identifying potential subjects for a clinical trial which includes evaluating and modeling steps at different stages of recruitment and enrollment with the motivation of evaluating whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included evaluating and modeling steps at different stages of recruitment and enrollment, in accordance with the teaching of Rawlings, in order to evaluate whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]).
Regarding Claim 11
applying the aforesaid actions in each of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).
Rawlings teaches identifying potential subjects for a clinical trial which includes evaluating and modeling steps at different stages of recruitment and enrollment with the motivation of evaluating whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included evaluating and modeling steps at different stages of recruitment and enrollment, in accordance with the teaching of Rawlings, in order to evaluate whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060])
Claims 8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green III, et al (Pub. No. 2011/0246236), Rawlings et al (Pub. No. 2011/0231422), Joao (Pub. No. 2014/0081667), Anderson et al (Pub. No. 2014/0136237), Zhao et al (Pub. No. 2005/0210015), and Boyce (Pub. No. 2009/0313045).
Regarding Claim 8, Green in view of Rawlings, Joao, Anderson, and Zhao teaches the limitations of claim 5.  Green does not expressly disclose determining an 
determining that the number of identified patients is inadequate to continue designing the clinical trial in at least one of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).
Rawlings teaches identifying potential subjects for a clinical trial which includes evaluating and modeling steps at different stages of recruitment and enrollment with the motivation of evaluating whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included evaluating and modeling steps at different stages of recruitment and enrollment, in accordance with the teaching of Rawlings, in order to evaluate whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]).
Green does not expressly disclose changing criteria when a number of identified subjects is inadequate; however, Zhou teaches a clinical trial selection process that is repeated until a sufficient patient sample has been selected for the trials:
waiting for the patient medical records to update after determining that the number of patients is inadequate
identifying patients from the database who have characteristics and health conditions which match the clinical trial criteria after the patient records have updated (See [0017], [0032], [0030]); and
designing the clinical trial by reference to the patients identified after the patient records have updated (See [0017], [0032], [0030]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials with the motivation of discovering hidden correlations or dependencies through use of statistics (See Zhao [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included a selection process that is repeated until a sufficient patient sample has been selected for the trials, in accordance with the teaching of Zhao, in order to discover hidden correlations or dependencies through use of statistics (See Zhao [0004]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials, but does not describe continuously updating patient records in a database.  However, Boyce teaches:
continuously updating the patient medical records in the database (See [0047], also see [0045], [0046]);
waiting for the patient medical records to update after determining that the number of patients is inadequate (See [0047], also see [0045], [0046]);
identifying patients from the database who have characteristics and health conditions which match the clinical trial criteria after the patient records have updated (See [0047], also see [0045], [0046]);
Boyce teaches a system and method for medical research and clinical trials which includes updating patient data on a continuous basis to determining potential participants for clinical trials with the motivation of matching patients to research and trials (See Boyce [0045]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included updating patient data on a continuous basis to determining potential participants for clinical trials, in accordance with the teaching of Zhao, in order to match patients to research and trials (See Boyce [0045]-[0047]).
Regarding Claim 12, Green in view of Rawlings, Joao, Anderson, and Zhao teaches the limitations of claim 9.  Green does not expressly disclose determining an inadequate number of identified patients at different stages of recruitment and enrollment; however, Rawlings teaches:
determining that the number of identified patients is inadequate to continue designing the clinical trial in at least one of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).

Green does not expressly disclose changing criteria when a number of identified subjects is inadequate; however, Zhou teaches a clinical trial selection process that is repeated until a sufficient patient sample has been selected for the trials:
waiting for the patient medical records to update after determining that the number of patients is inadequate (See [0030], also see [0017], [0032]);
identifying patients from the database who have characteristics and health conditions which match the clinical trial criteria after the patient records have updated (See [0017], [0032], [0030]); and
designing the clinical trial by reference to the patients identified after the patient records have updated (See [0017], [0032], [0030]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials with the motivation of discovering hidden correlations or dependencies through use of statistics (See Zhao [0004]). Therefore, it would have 
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials, but does not describe continuously updating patient records in a database.  However, Boyce teaches:
continuously updating the patient medical records in the database (See [0047], also see [0045], [0046]);
waiting for the patient medical records to update after determining that the number of patients is inadequate (See [0047], also see [0045], [0046]);
identifying patients from the database who have characteristics and health conditions which match the clinical trial criteria after the patient records have updated (See [0047], also see [0045], [0046]);
Boyce teaches a system and method for medical research and clinical trials which includes updating patient data on a continuous basis to determining potential participants for clinical trials with the motivation of matching patients to research and trials (See Boyce [0045]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as 
Regarding Claim 13, Green in view of Rawlings, Joao, and Anderson teaches the limitations of claim 1.  Green does not expressly disclose selecting clinical trial criteria to include characteristics and health conditions; however, Anderson teaches:
identifying suitable first patients in the database who have characteristics and health conditions which match the selected clinical trial criteria (See [0144], [0145], [0146]);
Anderson teaches an approach to aggregating and analyzing patient information which includes filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria with the motivation of identifying subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson so as to have included filtering patients based upon a desired set of criteria to meet a clinical study including specific diagnoses and drug or procedure utilization among other criteria, in accordance with the teaching of Anderson, in order to identify subjects which meet a sponsors requirements for a clinical trial (See Anderson, [0144], [0145], [0146]).
Green does not expressly disclose changing criteria when a number of identified subjects is inadequate; however, Zhou teaches a clinical trial selection process that is repeated until a sufficient patient sample has been selected for the trials:
determining that the number of identified suitable first patients is inadequate to continue designing the clinical trial (See [0017], [0032], [0030]);
waiting for the patient medical records to update after determining that the number of patients is inadequate (See [0030], also see [0017], [0032]);
identifying suitable second patients from the database who have characteristics and health conditions which match the clinical trial criteria after the patient records have updated (See [0017], [0032], [0030]); and
designing the clinical trial by reference to the patients identified after the patient records have updated (See [0017], [0032], [0030]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials with the motivation of discovering hidden correlations or dependencies through use of statistics (See Zhao [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included a selection process that is repeated until a sufficient patient sample has been selected for the trials, in accordance with the teaching of Zhao, in order to discover hidden correlations or dependencies through use of statistics (See Zhao [0004]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials, but does not describe continuously updating patient records in a database.  However, Boyce teaches:
continuously updating the patient medical records in the database (See [0047], also see [0045], [0046]);
waiting for the patient medical records to update after determining that the number of patients is inadequate (See [0047], also see [0045], [0046]);
identifying patients from the database who have characteristics and health conditions which match the clinical trial criteria after the patient records have updated (See [0047], also see [0045], [0046]);
Boyce teaches a system and method for medical research and clinical trials which includes updating patient data on a continuous basis to determining potential participants for clinical trials with the motivation of matching patients to research and trials (See Boyce [0045]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included updating patient data on a continuous basis to determining potential participants for clinical trials, in accordance with the teaching of Zhao, in order to match patients to research and trials (See Boyce [0045]-[0047]).
Regarding Claim 14, Green in view of Rawlings, Joao, Anderson, Zhao, and Boyce teaches the limitations of claim 13.  Green does not expressly disclose applying steps at different stages of recruitment and enrollment; however, Rawlings teaches:
applying the aforesaid actions in at least one of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).
Rawlings teaches identifying potential subjects for a clinical trial which includes evaluating and modeling steps at different stages of recruitment and enrollment with the motivation of evaluating whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included evaluating and modeling steps at different stages of recruitment and enrollment, in accordance with the teaching of Rawlings, in order to evaluate whether an evaluator is likely to attain targeted enrollment (See Rawlings, [0060]).
Regarding Claim 15, Green in view of Rawlings, Joao, Anderson, Zhao, and Boyce teaches the limitations of claim 13.  Green does not expressly disclose applying steps at different stages of recruitment and enrollment; however, Rawlings teaches:
applying the aforesaid actions in each of a first stage of designing the clinical trial which includes soliciting suitable patients to participate in the clinical trial, and in a second stage of designing the clinical trial which includes enrolling favorably responding solicited patients as participants in the clinical trial, and in a third stage of designing the clinical trial which includes evaluating whether adequate enrolled patients will complete the clinical trial (See [0060]).
Rawlings teaches identifying potential subjects for a clinical trial which includes evaluating and modeling steps at different stages of recruitment and enrollment with the motivation of evaluating whether an evaluator is likely to attain targeted enrollment (See 
Regarding Claim 16, Green in view of Rawlings, Joao, Anderson, Zhao, and Boyce teaches the limitations of claim 13.  Green does not expressly disclose changing criteria when a number of identified subjects is inadequate; however, Zhou teaches a clinical trial selection process that is repeated until a sufficient patient sample has been selected for the trials:
identifying suitable first patients in the database who have characteristics and health conditions which match the selected clinical trial criteria (See [0017], [0032], [0030]);
determining that the number of identified suitable first patients is inadequate to continue designing the clinical trial (See [0017], [0032], [0030]);
changing at least one of the characteristics or health conditions of the clinical trial criteria to create reformed clinical trial criteria (See [0017], [0032], [0030]);
identifying suitable second patients from the database who have characteristics and health conditions which match the reformed clinical trial criteria after the patient medical records have updated, the second patients differing in number from the first patients (See [0017], [0032], [0030]); and
designing the clinical trial by reference to the second patients (See [0017], [0032], [0030]).
Zhao teaches a system and method for patient identification for clinical trials which includes a selection process that is repeated until a sufficient patient sample has been selected for the trials with the motivation of discovering hidden correlations or dependencies through use of statistics (See Zhao [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Green/Rawlings/Joao/Anderson/Zhao so as to have included a selection process that is repeated until a sufficient patient sample has been selected for the trials, in accordance with the teaching of Zhao, in order to discover hidden correlations or dependencies through use of statistics (See Zhao [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




/JONATHAN DURANT/Examiner, Art Unit 3686